DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on January 29, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5-9, 11 and 13 and has canceled claims 14 and 17-20.  
Claims 1, 3-9 and 11-13 remain pending in this application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “processor” as discloses in the specification is a computer that does not seem to be able “obtain a plurality of modulated light waves from the output light” rather to obtain “data” or “information” of the plurality of modulated light waves from the output light to configure display, as set forth in claim 3.  
The phrase “the plurality of adjacent phase modulation pixels and the plurality of adjacent phase modulator pixels are disposed adjacent to each other” recited in claim 7 is confusing and indefinite.  For the purpose of examination, this phrase is being interpreted as “adjacent phase modulation pixels and adjacent amplitude pixels are disposed adjacent to each other”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication by Won et al (US 2015/0205262 A1).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Won et al teaches a method for displaying a hologram by complex modulation using a plurality of pixels, (please see paragraph [0069]), wherein the method comprising outputting coherent light (it is noted holographic replay implicitly requires to use a coherent light), the step of providing a macro pixel, (please see Figure 5) including a plurality of adjacent phase modulation pixels (221, 222, and 223) of a phase mask (220) and a plurality of adjacent amplitude modulation pixels (211, 212 and 213) of a spatial light modulator (210, please see paragraph [0063]).  The plurality of adjacent amplitude modulation pixels being disposed at a position facing the plurality of adjacent phase modulation pixels and within the macro pixel the plurality of adjacent phase modulation pixels includes a first phase modulation pixel (221), a second phase modulation pixel (222) and a third phase modulation pixel (223, Figure 7).  Won et al teaches that by using the first phase modulation pixel, modulating a phase of the output light from the light source or the spatial light modulator by a first angle (or first phase), by using the second phase modulation pixel modulating a phase of the output light from the light source or the spatial light modulator by a second angle (or second phase) and by using the third phase modulation pixel modulating a phase of the output light from the light source or the spatial light modulator by a third angle (or third phase).  Won et al teaches that the phase difference between the first and second light beams (i.e. the difference between first and second angles), the phase difference between the second and third light beams (i.e. the difference between second and third angles), and the phase difference between the third and first light beams (i.e. the difference 
With regard to claim 11, Won et al teaches that a plurality of modulated light waves or beams form the output light using the macro pixel is obtained and the hologram may be reproduced by combining the plurality of modulated light waves in order to provide holographic display, (please see paragraph [0069]).  
With regard to claim 12, according to the macro pixel arrangement for the spatial light modulator containing the amplitude modulation pixels and the corresponding phase pixels of the phase mask, it is implicitly true that the output light is modulated so that the plurality of the modulated light waves are evenly distributed in a complex space.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Won et al (US 2015/0205262 A1).

Claim 1 has been amended to necessitate the new grounds of rejection.  
Won et al teaches an apparatus for holographic display, (please see paragraph [0069]), wherein the apparatus comprises a light source unit configured to output light, (please see paragraph [0024]), and a display (210/220, Figure 7) configured to display a hologram by diffracting the output light through a plurality of pixels (211, 212 and 213).  
It is implicitly true or obvious to one skilled in the art to include a processor or circuit (315, Figure 8), as shown in a different embodiment, configured to control the display to modulate the output light from the light source to perform the complex modulation.  
Won et al teaches that the display (210/220) includes a macro pixel including a plurality of adjacent phase modulation pixels (221, 222, and 223, Figure 7) of a phase mask (220) and a plurality of adjacent amplitude modulation pixels (211, 212, and 213) of a spatial light modulator (210, please see paragraph [0063]), the plurality of adjacent amplitude modulation pixels being disposed at a position facing the plurality of adjacent phase modulation pixels and within the macro pixel the plurality of adjacent phase modulation pixels includes a first phase modulation pixel (221), a second phase modulation pixel (222) and a third phase modulation pixel (223).  The first phase modulation pixel modulates a phase of the output light from the light source or the spatial light modulator by a first angle (or phase), the second modulation pixel modulates a phase of the output light from the light source or the spatial light modulator by a second angle (or phase) and the third modulation pixel modulates a phase of the output light from the light source or the spatial light modulator by a third angle (or phase).  Won et al teaches that the phase difference between the first and second light beams (i.e. the difference between first and second angles), the phase difference between the second and third light beams (i.e. the difference between second and third angles), and the phase difference between the third and first light 
With regard to claim 3, it is implicitly true that the processor, (315, Figure 8), that configures the display obtains an information of the plurality of modulated light waves from the macro pixels to displays the hologram by combining of the plurality of modulated light waves.  
With regard to claim 4, Won et al teaches that the processor or circuit capable of modulating the phase of the output light, via the specific phase pattern as shown in Figure 7, so that the plurality of modulated light wave are evenly distributed in a complex space.  
With regard to claim 5, Won et al teaches that the processor or the circuit can control the display which implicitly could determine magnitude of amplitude modulation of the plurality of the adjacent amplitude modulation pixel.  Based on the fundamental hologram theory, the sum of the plurality of modulated light waves that includes the complex hologram data and amplitude  variation of the plurality of adjacent amplitude modulation pixels information would have determined the magnitude of the amplitude modulation.  
With regard to claim 7, Won et al teaches that the plurality of adjacent phase modulator pixels and the plurality of adjacent amplitude modulation pixels are disposed adjacent to each other, (please see Figure 7).  
With regard to claim 8, as shown in Figure 7, the pixel pitch between the adjacent plurality of adjacent phase modulation pixels is same as the pixel pitch between the adjacent plurality of adjacent amplitude modulator pixels. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al as applied to claim 1 above, and further in view of the US patent application publication by Glebov et al (US 2016/0116656 A1).
The apparatus for holographic display taught by Won et al as described in claim 1 above has met all the limitations. 
With regard to claim 6, this reference however does not teach explicitly that the phase mask comprises a holographic optical element.  Nevertheless, a holographic phase mask is rather well known in the art as demonstrated by Glebov et al, (please see Figure 1).  It would then have been obvious to one skilled in the art to apply the teachings of Glebov et al to use a holographic phase mask for the benefit of providing phase mask with high efficiency.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al.
The method for displaying a hologram by complex modulation taught by Won et al as described in claim 9 above has met all the limitations. 
With regard to claim 13, Won et al teaches that the processor or the circuit can control the display which implicitly could determine magnitude of amplitude modulation of the plurality of the adjacent amplitude modulation pixel.  Based on the fundamental hologram theory, the sum of the plurality of modulated light waves that includes the complex hologram data and amplitude  variation of the plurality of adjacent amplitude modulation pixels information would have determined the magnitude of the amplitude modulation.  The method for determining a magnitude of amplitude modulation of adjacent amplitude modulation pixels therefore is included.  
Response to Arguments
Applicant's arguments filed January 29, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully consideration and rejected for the reasons stated above. 
Applicant’s arguments with respect to claim(s) 1 and 9 with their respective dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872